Citation Nr: 0927439	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-00 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
major depression and anxiety disorder for the period from 
December 14, 1994, until October 20, 2004.

2.  Entitlement to an evaluation in excess of 70 percent for 
major depression and anxiety disorder for the period 
commencing October 20, 2004.

3.  Entitlement to an effective date prior to October 20, 
2004, for the grant of a total disability rating based upon 
individual unemployability (TDIU).  

4.  Entitlement to service connection for peptic ulcer 
disease, including as secondary to the service connected 
major depression and anxiety disorder.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Esq.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from January 1971 until July 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 1995, March 1996, and 
February 2005 rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The RO certified the appeal as stemming solely from the 
February 2005 rating decision.  This characterization of the 
appeal, however, improperly relies upon a conditional 
withdrawal of claims based upon a January 2005 phone 
conversation.  See 38 C.F.R. § 20.204 (indicating that an 
appeal must be withdrawn in writing or on the record at a 
hearing).  The Board's review of the record illustrates that 
the claim actually dates back to an August 1995 rating 
decision.  To construe otherwise would raise serious due 
process issues, especially in light of the nonadversarial and 
pro-claimant VA claims adjudication system and result in 
unnecessary delays of the adjudication. Sondel v. Brown, 6 
Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 
228-29 (1993) (Both for the general proposition that VA is 
obligated to review all issues which are reasonably raised 
from a liberal reading of the appellant's substantive 
appeal).

By way of background, the RO denied a claim for an evaluation 
in excess of 30 percent for major depression and anxiety 
disorder in an August 1995 rating decision.  The Veteran 
timely appealed this decision and perfected the appeal by 
filing a Substantive Appeal (Form VA-9).  Subsequently, in a 
March 1996 rating decision the RO denied to reopen a claim 
for service connection for peptic ulcer disease and denied a 
temporary total evaluation (later characterized as TDIU).  
The Veteran timely perfected these issues.  

The Board first considered the appeals of increased 
evaluation for major depression, new and material evidence to 
reopen a claim for peptic ulcer disease and entitlement to 
TDIU in October 1997.  At that time the Board reopened the 
claim for service connection for peptic ulcer disease and 
remanded all of the claims for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, and in a May 1998 rating decision granted a 50 
percent evaluation for the major depression and anxiety 
disorder for the entire period on appeal.  The 50 percent 
evaluation was effective December 14, 1994, the date the 
Veteran's claim for an increased evaluation was received by 
the RO.  See 38 C.F.R. § 3.400.  The May 1998 rating decision 
continued the denial of service connection for peptic ulcer 
disease and TDIU 

Although the Veteran provided a written statement in May 1998 
indicating that the 50 percent satisfied his appeal for an 
increased evaluation for major depression and anxiety 
disorder, the Board reconsidered all three claims, including 
the claim for an increased evaluation for major depression 
and anxiety disorder in an October 1998 decision and denied 
the benefits sought on appeal.  Significantly, applicable law 
mandates that when an appellant seeks an increased rating, it 
will generally be presumed that the maximum benefit allowed 
by law and regulation is sought, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded. See A.B. v. Brown, 6 Vet. App. 
35 (1993).  

As the Board continued to assert jurisdiction over the issue 
of major depression and anxiety disorder, it remained 
properly on appeal.  Furthermore, as will be outlined below, 
the Board, the Veteran and the United States Court of Appeals 
for Veterans Claims (Court) continued to consider the claim 
of entitlement to an increased evaluation for major 
depression and anxiety disorder as on appeal.  As such, it is 
not possible to now assert that the claim was withdrawn by 
the May 1998 statement.  See Percy v. Shinseki, 23Vet. 
App. 37 (2009)(holding that VA waived any objections as to 
the content of the appeal by treating the issue as on appeal 
for five years).   

The Veteran appealed the Board's October 1998 decision to the 
Court and in an Order dated in April 1999, the Court granted 
a Joint Motion for Remand submitted by the parties in the 
case.  The Court vacated the Board's October 1998 decision 
concerning the issues of service connection for peptic ulcer 
disease and the increased evaluation for major depression.  
The claim concerning TDIU was withdrawn in the Joint Motion 
for Remand and the withdrawal was incorporated in the April 
1999 Order.  The case was subsequently returned to the Board 
for appellate review and consisted of 2 appeals: 1) 
entitlement to an evaluation in excess of 50 percent for 
major depression with anxiety and 2) entitlement to service 
connection for peptic ulcer disease.  

The Board reconsidered and denied both claims in February 
2000.  The Veteran appealed the Board's February 2000 
decision to the Court and in an Order dated in December 2000, 
the Court granted a Motion for Remand submitted by the 
Veteran's representative in the case which vacated the 
Board's February 2000 decision.  The case was subsequently 
returned to the Board for appellate review.

In an August 2001 decision, the Board remanded the claims for 
service connection for peptic ulcer disease and an increased 
evaluation for major depression for additional development, 
specifically for proper notification in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), to obtain 
private medical records and the completion of a VA 
examination for the increased evaluation claim.  After 
completing the requested development the RO granted an 
increased 70 percent evaluation for the major depression with 
anxiety disorder in a February 2005 rating decision.  The 
higher 70 percent evaluation was effective October 20, 2004.  
This rating decision also granted TDIU and Dependents' 
Educational Assistance.  As noted above when an appellant 
seeks an increased rating, it will generally be presumed that 
the maximum benefit allowed by law and regulation is sought, 
and a claim remains in controversy where less than the 
maximum benefit available is awarded. See A.B. v. Brown, 6 
Vet. App. 35 (1993).  Thus, although the February 2005 rating 
decision granted 70 percent evaluation for major depression 
and anxiety, the maximum benefit under the applicable 
Diagnostic Code is 100 percent.  While the February 2005 
rating decision granted TDIU, this does not render a claim 
for an increased evaluation moot.  In other words, the claim 
for an increased evaluation remained on appeal and consisted 
of the following two questions: (1) whether an evaluation in 
excess of 50 percent is warranted for the period from 
December 14, 1994 until October 20, 2004 and (2) whether an 
evaluation in excess of 70 percent is warranted beginning 
October 20, 2004.

The RO however, considered all claims dropped based upon a 
January 2005 phone conversation.  Specifically, the record 
includes a January 2005 phone conversation wherein the 
Veteran agreed to withdraw his claims should the RO grant 
either an increased evaluation for depression or TDIU.  Thus, 
the RO in the February 2005 rating decision granted both an 
increased evaluation for the major depression and granted 
TDIU.  Accordingly, pursuant to the phone conversation, they 
dropped all other claims.  Significantly, a February 2005 
written statement of the Veteran only noted he would withdraw 
new claims (i.e. cancer) upon the RO's grant of TDIU.  He did 
not provide any written statement withdrawing his appeal for 
peptic ulcer disease or withdrawing the claim for an 
increased evaluation for major depression with anxiety.   

As noted above, under VA laws and regulations, a Substantive 
Appeal must be withdrawn in writing or at a hearing before 
the Board. 38 C.F.R. § 20.202.  There is simply no provision 
allowing for a withdrawal of claims over the phone.  
Furthermore, there is nothing in the laws that allow for a 
conditional withdrawal of claims or provide that the RO can 
broadly interpret a statement by the Veteran and withdraw all 
pending claims.  Rather, 38 C.F.R. § 20.204 is clear that if 
the appeal involves multiple issues, the withdrawal must 
specify that the appeal is withdrawn in its entirety, or list 
the specific issue withdrawn from the appeal.  Here, the 
Veteran never indicated his appeal would be withdrawn in its 
entirety.  Furthermore, the only listed issue he noted could 
be withdrawn was a new claim for possible cancer.  
Accordingly, the RO improperly terminated the appeals for 
service connection for peptic ulcer disease and for an 
increased evaluation for major depression with anxiety 
disorder.  

In a March 2005 statement, the Veteran disagreed with the 
February 2005 rating decision and specifically disagreed with 
(1) the effective date for the grant of TDIU, (2) the 
effective date for the grant of an increased 70 percent 
evaluation for major depression and (3) the assignment of the 
70 percent evaluation for major depression.  The RO processed 
this as a new appeal.  This processing of the claim as new 
appeal was correct for the issue of an earlier effective date 
for the grant of TDIU.  This issue was properly and timely 
appealed from the February 2005 rating decision.

As explained above the issue of entitlement to an increased 
evaluation for major depression and anxiety disorder actually 
stems from the August 1995 rating decision.  As such, the 
Board is to consider the issue of whether an evaluation in 
excess of 50 percent is warranted for the period from 
December 14, 1994 until October 20, 2004, and whether an 
evaluation in excess of 70 percent is warranted beginning 
October 20, 2004.  In examining this, the Board is already 
considering the effective date of the 70 percent evaluation.  
In other words, although the Veteran disagreed with the 
effective date of the 70 percent evaluation, the Board deems 
this to be part and parcel of the increased evaluation claim 
already on appeal. 

The issues of entitlement to service connection for peptic 
ulcer disease and entitlement to an earlier effective date 
for the grant of TDIU are being remanded and are addressed in 
the REMAND portion of the decision below.  These claims are 
REMANDED to the RO.


FINDINGS OF FACT

1.  For the period from December 14, 1994, until  December 
28, 1995, the evidence does not demonstrate that the 
Veteran's major depression and anxiety disorder severely 
impaired his ability to establish and maintain effective or 
favorable relationships and was manifested by symptoms of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.

2.  For the period from December 29, 1995, until October 20, 
2004, the Veteran's major depression and anxiety disorder 
severely impaired his ability to establish and maintain 
effective or favorable relationships and was manifested by 
symptoms of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.

3.  For the period from December 29, 1995, until May 20, 
2001, the evidence demonstrated the Veteran was assigned a 70 
percent evaluation for a mental disorder and the mental 
disorder precluded the Veteran from following a substantially 
gainful occupation.

4.  The Veteran was engaged in substantially gainful 
employment at an airline from May 2001 until September 2002; 
and at a restaurant from March 2004 until September 2004.

5.  For the period beginning May 21, 2001, the evidence does 
not demonstrate that the Veteran's major depression with 
anxiety disorder was not manifested by:  totally 
incapacitating psychoneurotic symptoms, including a 
demonstrable inability to obtain or retain employment; or 
total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for major depression with anxiety disorder have not been met 
for the period from December 14, 1994, until December 28, 
1995.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.132, 
Diagnostic Code 9405, 9434 (1994-2008).

2.  The criteria for an evaluation of 100 percent for major 
depression with anxiety disorder have been approximated for 
the period from December 29, 1995, until May 20, 2001.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.16(c), 4.125-4.132, 
Diagnostic Code 9405, 9434 (1994-2008).

3.  The criteria for an evaluation of 70 percent for major 
depression with anxiety disorder have been approximated for 
the period from May 21, 2001, until October 20, 2004.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.132, Diagnostic Code 
9405, 9434 (1994-2008).

4.  The criteria for an evaluation in excess of 70 percent 
for major depression with anxiety have not been met for the 
period beginning May 21, 2001.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.125- 4.130, Diagnostic Code 9434 (1994-2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As noted in the introduction, the claim was specifically 
remanded by the Court in a December 2000 decision to provide 
sufficient notice to the Veteran in accordance with the VCAA.  
Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in January 2001, May 2002, January 
2004, March 2004, November 2004, December 2004, March 2006 
and February 2009 that fully addressed all notice elements.  
The March 2006 letter specifically addressed the requirements 
of Dingess and the other letters advised the Veteran of how 
to substantiate the claim, the evidence VA would seek to 
provide and the evidence the Veteran was responsible for 
providing.  

During the pendency of the appeal, however, the U.S. Court of 
Appeals for Veterans Claims held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The Veteran was not notified of the need to demonstrate the 
effect the worsening has on employment and daily life nor was 
he provided with the applicable schedular criteria prior to 
the initial adjudication of the claim as required by Vazquez-
Flores.  As explained in the introduction, the claim stems 
from an August 1995 rating decision.  Accordingly, the 
Veteran has received at least eight Statements of the Case 
which included the pertinent regulations.  Furthermore, the 
Veteran has provided extensive evidence in support of his 
claim that his condition was worse than evaluated.  He has 
specifically delineated the effect of his disabilities on 
employment and activities of daily living and highlighted 
relevant statements in medical records in support of his 
claim.  In other words, the Veteran could reasonably be 
expected to understand what was needed.  Additionally, the 
Board notes the Veteran has had representation throughout the 
duration of the appeal. Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006) (appellant's representation by counsel "is a 
factor that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  Based 
on the foregoing, the Board finds that the Veteran 
meaningfully participated in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  The Veteran has not been prejudiced by a failure 
of VA in its duty to assist, and that any violation of the 
duty to assist could be no more than harmless error. See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(holding that the 
Federal Circuit's framework requiring VA to prove why the 
error was harmless based upon actual knowledge or proving the 
benefit could not be awarded as a matter of law was complex, 
rigid and mandatory and inconsistent with the statutory 
mandate of 38 U.S.C.A. § 7261(b)(2)); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004). Therefore, proceeding with the 
appeals presently does not therefore inure to the Veteran's 
prejudice. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced 
thereby).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The Veteran submitted private 
medical records and statements of employers and other lay 
statements in support of his claim.  The Veteran has also 
been afforded several VA examinations and provided testimony 
at an RO hearing in connection with his claim.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  In the present case the 
Board grants in part the Veteran's claim for an increased 
evaluation.  Given the results favorable to the Veteran, 
further development under the VCAA or other law would not 
result in a more favorable result for the Veteran, or be of 
assistance to this inquiry.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Merits of the Claim

The RO granted service connection for major depression and 
anxiety disorder in a March 1984 rating decision.  At that 
time the condition was evaluated under 38 C.F.R. § 4.132, 
Diagnostic Code 9405 and a 10 percent evaluation was assigned 
for the period from July 1983 until August 1983; a temporary 
100 percent evaluation was warranted from August 1983 until 
November 1983 and the 10 percent evaluation was reinstated 
beginning in November 1983.  A November 1984 rating decision 
granted an increased 30 percent evaluation for the period 
from July 1983 until August 1983 and the period beginning 
November 1983.  The Veteran applied for an increased 
evaluation in December 1994.  During the pendency of the 
appeal, the RO granted a 50 percent evaluation was granted 
effective December 14, 1994, the date the Veteran's 
application for an increased evaluation was received at the 
RO.  Subsequently, a February 2005 rating decision granted a 
70 percent evaluation, effective October 20, 2004.  
Applicable law mandates that when an appellant seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. See A.B. 
v. Brown, 6 Vet. App. 35 (1993).  As such, the Veteran's 
claim for an increased evaluation remains in appeal and 
consists of two questions: 1) entitlement to an evaluation in 
excess of 50 percent for the period from December 14, 1994 
until October 20, 2004 and 2) entitlement to an evaluation in 
excess of 70 percent for the period beginning October 20, 
2004.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Additionally, the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

As noted above, the Veteran's major depression with anxiety 
disorder was initially evaluated under 38 C.F.R. § 4.132, 
Diagnostic Code 9405. However, during the pendency of the 
appeal, the regulations used to evaluate mental diseases and 
injuries have changed, effective November 7, 1996.  VA's 
General Counsel has held that, where a law or regulation 
changes during the pendency of a claim for an increased 
rating, VA should first determine whether the revised version 
is more favorable to the Veteran. In so doing, it may be 
necessary for VA to apply both the old and new versions of 
the regulation. If the revised version of the regulation is 
more favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of the change. See VAOPGCPREC 3-2000 (Apr. 
10, 2000); see also 38 C.F.R. § 3.114.  If the former version 
is more favorable, VA can apply the earlier version of the 
regulation for the period prior to, and after, the effective 
date of the change. Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).

The criteria in effect when the Veteran first applied for an 
increase in 1994 indicated that in psychiatric cases, social 
integration was one of the best evidences of mental health.  
In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability. This 
contemplated the effect that the abnormalities had upon the 
Veteran's earning capacity. 38 C.F.R. § 4.129 (1994).  Two of 
the most important determinants of disability are time lost 
from gainful work and decrease in work efficiency. Emphasis 
was to be placed upon the examiner's description of actual 
symptomatology.  Ratings were to be assigned which 
represented the impairment of social and industrial 
adaptability based on all the evidence of record. 38 C.F.R. § 
4.130 (1994).  

As noted above, the Veteran was evaluated under Diagnostic 
Code 9405 which assessed the evaluation of dysthymic 
disorder, adjustment disorder with depressed mood and major 
depression without melancholia.  These disabilities were 
evaluated under the General Rating Formula for Psychoneurotic 
Disorders.  Under this General Formula, a 50 percent rating 
was warranted when the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A higher 70 percent evaluation was warranted when the ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired and required 
psychoneurotic symptoms of such severity and persistence they 
cause severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was warranted (1) when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; (2) where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the Veteran was demonstrably unable to obtain or retain 
employment. 38 C.F.R. § 4.132, Diagnostic Code 9205.  Each of 
the three diagnostic criteria for a 100 percent rating 
constitutes an independent basis on which to grant a 100 
percent rating. See generally, Johnston v. Brown, 7 Vet. App. 
95 (1994).  In other words, a 100 percent rating may be 
granted if any one of the three criteria were met.

A note following the diagnostic code indicated that social 
impairment per se would not be used as the sole basis for any 
specific percentage evaluation but was of value only in 
substantiating the degree of disability based on all of the 
findings.  Another note indicated that vague complaints were 
not to be erected into a concept of conversion disorder.  A 
diagnosis of conversion disorder must be established on the 
basis of specific distinctive findings characteristic of such 
disturbance and not merely by exclusion of organic disease.  
If a diagnosis of conversion disorder was found by the rating 
board to be inadequately supported by findings, the report of 
examination would be returned through channels to the 
examiner for reconsideration.  Note 4 after the diagnostic 
code specified that when two diagnoses, one organic and the 
other psychological or psychoneurotic, were presented 
covering the organic and psychiatric aspects of a single 
disability entity, only one percentage evaluation would be 
assigned under the appropriate diagnostic code determined by 
the rating board to represent the major degree of disability.  
When the diagnosis of the same basic disability was changed 
from an organic one to one in the psychological or 
psychoneurotic categories, the condition would be rated under 
the new diagnosis. 

Additionally, regulations in effect at the time the Veteran 
filed his claim for an increased evaluation allowed for the 
assignment of a 100 percent schedular evaluation in cases 
when a Veteran with a service-connected mental disorder rated 
at 70 percent was shown to be precluded from securing or 
following a substantially gainful occupation. 38 C.F.R. 
§ 4.16(c)(1994).

Under the revised rating criteria, the Veteran's major 
depression and anxiety disorder was rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9434.  Regulations pertaining to the 
criteria for evaluating psychiatric disorders, including 
major depression and anxiety, provide for a 50 percent rating 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. Id.

A higher 70 percent evaluation will be assigned where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  
A score of 31-40 indicates some impairment in reality testing 
or communication (e.g. speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home and is failing at school).  A score of 41-
50 indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job). A score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships. A score of 71-80 denotes transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork). 
See Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, Washington, DC, American Psychiatric 
Association, 1994.

A March 1995 VA record noted the Veteran was depressed an 
anxious.  He related many stressors including family, work, 
and health.  The Veteran indicated the medication was not 
helping.  Clinical examination reflected he was alert and 
oriented in no apparent distress.  He was preoccupied with 
medical and family problems.  The assessment was depression 
and anxiety. An August 1995 record noted the medication was 
somewhat helpful.  The Veteran indicated he was working with 
vocational rehabilitation and hoped to attend nursing school.  
Objective findings related the Veteran was alert and oriented 
in no apparent distress.  He was talkative and cooperative.  
The assessment was depression and anxiety.  

During a December 29, 1995, VA outpatient treatment visit the 
Veteran indicated he could not work because he was never 
certain when his nerves would be exacerbated by the stomach 
problems.  He also related that sleep was poor.  There was no 
active suicidal or homicidal ideation.  The Veteran was 
anxious but talkative, cooperative and coherent.  The 
physician recommended abstinence from employment until the 
medical problems were resolved and the anxiety and depression 
were alleviated.  

VA outpatient treatment records in 1996 illustrated the 
Veteran continued to seek treatment for depression and 
anxiety. He was always described as alert and oriented and 
frequently noted to be talkative and cooperative.  Of 
significance during this period is an August 1996 record that 
included a handwritten notation that the Veteran was still 
not released for work from August through October 1996.  

The Veteran was afforded a VA examination on October 18, 
1996.  The examiner reviewed the claims file and considered 
the Veteran's subjective complaints.  Of significance, the 
Veteran reported prior suicide attempts and noted he was 
grieving over his father who died two years ago.  Mental 
status examination reflected the Veteran was cooperative, 
coherent and goal directed.  He was depressed with blunted 
affect.  Memory was intact and insight and judgment were 
fair.  He was not suicidal.  The diagnoses were major 
depression, moderately controlled with medication, dysthymia, 
and bereavement reaction.  

VA outpatient treatment records in 1997 noted continued 
treatment for depression and anxiety and generally noted the 
Veteran was unable to work because of the condition.  For 
example, a February 1997 record noted the Veteran had prior 
suicide attempts from 1982 until 1986.  The assessment was 
major depression and a note indicated the Veteran was totally 
disabled by the psychiatric condition.  The note further 
indicated the emotional problems affected the duodenal ulcer.  
Another February 1997 record noted complains of insomnia, 
poor appetite and crying spell.  The Veteran indicated he had 
not been able to work for one year and was not able to 
maintain a job.  The Veteran explained he would get fired or 
would quit.  He was described as alert and cooperative and 
the assessment was depressed.  A July 1997 VA mental health 
record noted the Veteran was unable to work for the time 
being.  An August 1997 VA mental health record related the 
Veteran had been unable to work since 1990 from ulcers and 
the nerves.  He reported mood swings and was described as 
intense and nervous.  The Veteran became stressed when he 
thought about going to work.  He was not able to work for one 
year and was not able to maintain a job.

The Veteran was afforded a VA examination on January 23, 1998 
to assess the severity of the disability.  The claims file 
and the Veteran's subjective complaints were reviewed.  The 
Veteran related he was depressed and tired all the time 
without any periods of remission.  He related to the examiner 
he had been unemployed since 1995 due to PTSD.  The Veteran 
described depression, nervousness, weight loss, feeling 
others stare at him, delusions, seven prior suicidal 
attempts, and hearing things.  Mental status examination 
reflected no impairment of thought process or communication.  
The Veteran explained he heard things and voices told him to 
hurt himself.  He did not demonstrate inappropriate behavior.  
He was not suicidal or homicidal.  He was able to maintain 
personal hygiene and perform activities of daily living.  
There was no memory loss or evidence of obsessive or 
ritualistic behavior.  There was a normal flow of coherent 
speech.  There were no panic attacks or impaired impulse 
control.  There was depressed mood.  He indicated he was not 
sleeping well at night.  The Veteran indicated he could not 
get along well due to medications that interfered with daily 
activities.  The Veteran was found to be competent.  The 
diagnosis was schizoaffective disorder with a GAF of 41-50.  
The examiner opined the chronic mental condition could be 
contributing to the medical condition.  

VA outpatient treatment records in 1998 and 1999 illustrated 
continued treatment for major depressive disorder and anxiety 
disorder.  Throughout this period the Veteran always 
demonstrated appropriate affect and responses to questions.  
He was able to follow complex instructions and the memory and 
intellect were always described as normal.  There was no 
suicidal or homicidal ideation during this period.  
Significantly, an August 1999 record noted complaints of 
auditory hallucination.  The GAF at that time was 50.  The 
hallucination continued in September and November 1999 and 
was described as knocking and name calling.  The GAF was 50 
in November 1999.  

An October 1999 letter from a VA mental health physician 
related the Veteran had major depressive disorder under 
adequate control and had been treated since June 1997.  The 
Veteran was alert oriented in all spheres and was pleasant 
and cooperative. There was appropriate affect and responses 
to questions. The Veteran could follow complex instructions 
and had good recent and remote memory. Intellect appeared 
normal.  The Veteran denied suicidal or homicidal ideation, 
intent or plan.  The physician indicated the Veteran did not 
pose a threat to anyone around him and did not pose a threat 
to family.  He was on mediation as a mood stabilizer.  

VA records in 2000 and 2001 also noted adequate affect and 
noted the Veteran responded to questions appropriately.  He 
was always described as being able to follow complex 
instructions.  All of the treatment records noted the Veteran 
had a good memory.  He did not present with suicidal or 
homicidal ideations during this period.  The GAF during this 
time period was consistently 50.  Of significance is a 
January 2000 record which noted complaints of being unaware 
of his surroundings and auditory hallucinations.  The 
hallucinations were improving but the Veteran indicated he 
still heard background noises when he lied down.  

The Veteran was afforded a VA examination in October 13, 
2001.  He related he had never been married and had no 
children.  He lived alone close to his mother. He denied a 
relationship during the past 4-5 years.  He reported being 
hospitalized for depression and anxiety during service and 
was also admitted for overdose.  He complained of hearing 
voices but clarified they did not tell him to hurt himself.  
He described depressed mood, loss of appetite, and feelings 
of worthlessness, helplessness and hopelessness.  He denied 
problems with concentration or suicidal ideation.  There were 
no chronic symptoms.  He felt anxious in public and reported 
some hyperventilation.  He described becoming easily 
fatigued, irritability, muscle tension and sleep disturbance.

Mental status examination reflected he was well groomed and 
casually dressed. There was good eye contact.  He provided a 
good history and speech was of normal rate and volume.  The 
Veteran's speech was coherent, logical and goal oriented. 
Mood was depressed and affect was euthymic.  Thought 
processes were logical and goal directed.  Thought content 
was without present auditory or visual hallucination, 
although he described hearing voices at times. He did not 
appear to respond to internal stimuli during exam.  There was 
no evidence of paranoia or delusion.  He denied suicidal or 
homicidal ideation but related past suicidal ideation.  He 
was alert and oriented in all spheres.  Memory was intact and 
concentration was fair.  Insight and judgment were fair.  The 
impression was depressive disorder and anxiety disorder.  The 
GAF was 55 and the GAF during prior year was 55.  The 
examiner related the Veteran did not appear to meet the 
diagnosis of major depression but had a depressive disorder, 
including hearing voices.  The major problem was anxiety 
which he clearly met.  

Concerning the pre-November 1996 criteria, the Veteran met 
the diagnosis of psychotic disorder and depressive disorder.  
The examiner opined the Veteran was unable to establish and 
maintain effective and stable relationship with people as a 
result of these symptoms.  For the post-1996 criteria the 
Veteran did not meet the criteria for total occupational and 
social impairment but he did meet criteria for impairment 
with deficiencies in most area such as work, school, family, 
relationships, thinking and mood.  The examiner also noted 
the GAF was 55 reflecting moderate impairment in social and 
occupational functioning as a result of psychiatric symptoms. 

VA records during 2002 and 2003 demonstrated continued 
treatment for depression and anxiety and documented continued 
difficulty obtaining and maintaining employment.  Throughout 
this period the Veteran was described as pleasant and 
cooperative and acted with appropriate affect and responses.  
He continued to be able to follow complex instructions and 
his memory and intellect were described as normal.  There was 
no evidence of suicidal or homicidal ideation during this 
period.  The GAF was always in the 50s with the lowest score 
being 50 from April 2002 until April 2003.  A December 2003 
record noted a score of 53.  

Significantly, during an August 2002 VA outpatient treatment 
visit the Veteran described a blow up at work which resulted 
in angry words with other employees.  He was suspended 
because of the incident but did not pose a threat to himself 
or others.  The physician recommended the Veteran resume full 
employment as soon as possible.  

An August 2002 letter from a VA physician reported the 
Veteran had been treated at the facility for several years.  
The physician related that the Veteran had previously been 
prescribed a medication that could lead to anger outbursts.  
The medication had since been discontinued and in the 
physician's opinion the Veteran posed no threat to himself or 
other. 

Additionally, a September 2002 VA record noted the Veteran 
had been fired from a job because of verbal confrontation.  A 
September 2003 VA record noted the Veteran was looking for a 
job and has been out of work for a year.  He was an attendant 
at Delta.   

A January 2004 VA outpatient treatment record noted the 
Veteran complained he was unable to find work and felt it was 
due to medication and the problems he had at Delta.  The 
Veteran was pleasant and cooperative and acted with 
appropriate affect and responses.  He continued to be able to 
follow complex instructions and his memory and intellect were 
described as normal.  There was no evidence of suicidal or 
homicidal ideation.  The GAF was 56.  Records in March and 
April 2004 reflected the same mental status results but noted 
complaints of an inability to sleep.  The GAF was 56 in March 
and 57 in April.  

The Veteran was afforded a VA examination on October 20, 
2004.  The examiner reviewed the claims file and considered 
the Veteran's reported history and subjective complaints. He 
treated at VA medical centers approximately every one to 3 
months.  The Veteran indicated he had been married once but 
gotten divorced about 7-8 years prior to the examination.  He 
noted he had been unemployed since mid-2002.  He last worked 
as a flight attendant and indicated he was fired for a 
conflict with the supervisor.  He reported he was often fired 
from jobs because of his disability and medications he took.  
The examiner reported the record illustrated he was 
frequently fired for absenteeism and poor performance.  The 
Veteran described difficulty sleeping and suicidal ideation, 
but he denied plan or intent.  He indicated he felt 
frustrated and disappointed with his failures in life.  He 
described difficulty with interpersonal relationships and his 
last relationship was 8 years ago.  He described himself as 
socially withdrawn.  

Mental status examination reflected he was polite and 
cooperative.  He was visibly anxious.  Affect was appropriate 
and unconstricted.  Mood appeared dysthymic.  He was alert, 
oriented, relevant and coherent.  There was no evident sign 
of psychosis.  He did not exhibit current suicidal or 
homicidal ideation.  He described problems and experiences in 
an ambiguous manner and often replied "I don't know."  The 
examiner did not find the service-connected major depression 
was the primary reason for his inability to maintain 
employment and that his imprudent behavior played a large 
part in those difficulties.  The record reflects there were 
several reasons for the Veteran's inability to maintain 
employment including alcohol dependence and conflict in 
interpersonal relationships.  It was also notable that the 
Veteran had not required hospitalization for major depression 
since 1987.  

The examiner opined the Veteran appeared to meet the pre-
November 1996 criteria in significant difficulty establishing 
and maintaining social and occupational relationships.  For 
post-1996 criteria, he did not meet it as there was no 
evidence he was totally incapacitated for social and 
occupational activities.  The Veteran's difficulty in 
interpersonal relationships was a personality problem which 
he likely still had.  He had social, financial, medical and 
psychiatric problems but the examiner did not find the 
Veteran to be totally incapacitated for employment by reason 
of the service connected major depression.  The diagnoses 
were major depression and alcohol dependence by history.  The 
GAF was 55.  

The Veteran underwent a VA examination on January 18, 2005, 
to assess the severity of his disability.  The examiner 
reviewed the claims file and considered the Veteran's 
subjective complaints. The Veteran related he stayed shut up 
in his apartment and did not care if he lived or died.  He 
described suicidal ideation including by overdosing or a car 
accident.  He described difficulty sleeping, decreased 
appetite, memory problems, difficulty with temper and 
auditory hallucinations, including someone calling him.  He 
reported he was trying to work but fatigue and pain 
interfered with this.  He described a prior suicide attempt 
by overdose but could not remember the date.  He denied 
violence.  He related he was hospitalized more than 5 times 
but could not give any insight as to dates and location.  He 
described anger outbursts at work and anxiety at work.  He 
reported he previously worked as a phlebotomist, flight 
attendant and waiter and explained he was fired from the 
airline for his temper.  The Veteran reported that his last 
relationship was ten years prior to the examination and 
explained it was easier to not get involved with people 
because he did not want to disappoint them.   

Mental status examination reflected he was casually dressed.  
He had poor eye contact and was frustrated.  He frequently 
answered "I don't know."  Speech illustrated hesitancy and 
decreased amount of speech.  Language was normal.  Mood was 
depressed and affect was irritable. He reported audio 
hallucinations but there were none during the examination.  
He did not appear to respond to internal stimuli.  Thought 
process was goal directed and linear.  He denied delusions or 
obsessions.  There were suicidal thoughts but no current 
intent or plan. There was no homicidal ideation.  Insight was 
fair to poor.  Judgment was fair and memory difficulties were 
random and inconsistent.  The diagnosis was major depressive 
disorder, recurrent, anxiety disorder, not otherwise 
specified and alcohol dependence in remission.  The GAF was 
52 and the estimated range was 50-60 over the past 6 months.  

The examiner concluded there was a history of depression with 
suicidal tendencies dating back to the military service.  
There was little change in the condition over time and the 
current level of functioning was consistent with the last 
October 2004 VA examination.  The increase in symptomatology 
appeared related to frustration in navigating the claims 
process rather than a reflection of an actual deterioration 
of the condition.  He described suicidal ideation but there 
was no current plan.  There was a history of suicidal acts 
but no documentation of it in the record.  He appeared 
future-oriented.  Attention to detail and ability to pursue 
the claim demonstrated that cognitive memory and executive 
planning abilities were overall intact.  The current level of 
impairment was best described as reduced reliability and 
productivity given his statement and notations in the record.  
It was evidenced by impaired judgment, disturbed motivation 
and mood and difficulty establishing maintaining effective 
relationships.  The level of function was consistent with 50 
percent criteria, both for the criteria in effect prior to 
1996 and after 1996.  A February 2005 addendum to the 
examination related that the Veteran was able to perform 
basic activities of daily living such as feeding himself, 
dressing and taking care of personal hygiene. 

The Veteran provided testimony at an RO hearing in November 
1996.  He described himself as anxious and nervous.  He 
testified he had to live alone.  He indicated he could take 
care of the place and cook for himself.  He described 
difficulty sleeping and explained he slept about an hour or 
two.  He also noted difficulty driving if he felt hemmed in.  
He described a good relationship with his mother but then 
clarified they did not get along that well if they were 
physically together, they only got along over the phone.  He 
denied attending the movies, church or having hobbies.  He 
did not eat out and only shopped late at night.  He denied 
having any friends and did not have company.  He described 
his day as staying inside the house or walking around 
outside.  He tried to keep himself busy.  The Veteran 
testified that he read newspapers once in a while and did not 
read books often.  He sometimes watched TV.  He mainly stayed 
to himself.  

The Veteran testified that the last time he worked was 
December 1995 and he was an assistant manager at a 
convenience store.  He reported he would like to go back to 
work but VA doctors told him he could not work in December 
1995.  He thought about suicide and felt down because of the 
conditions and because he could not care for himself 
financially.  He had frequent crying spells. He was most 
depressed when thinking about the overall situations.  He had 
three brothers but did not have a relationship with them.  
His father just died and he felt additional stress from that 
as he felt he was a financial strain on his mother.  He was 
seen at the VA every 3 months.  The Veteran clarified he had 
not applied for Social Security Administration benefits and 
reported the reason for leaving his employment in December 
was that he had two ulcers rupture.  He indicated the VA 
doctors related it to his nerves.  He resigned or was fired 
from the job before that because he could not handle the 
stress.  He again stated he would work but the physician has 
not released him to go back to work.  

The Veteran also submitted several statements from employers 
in support of his claim.  A January 1997 statement from the 
Fuel Center explained the Veteran worked there from October 
1994 until November 1995.  He was terminated because he took 
too much time off for doctor appointments and could not 
perform his duties.  A January 1997 statement from what 
appears to be a retail indicated the Veteran was employed as 
a cashier from July to September 1996.  The Veteran was 
terminated because he could not perform the job effectively, 
had poor communicative skills and was unable to follow 
orders.  

A Delta separation notice indicated the Veteran was employed 
from May 21, 2001 until September 12, 2002.  He was separated 
for term fail standards.  The Veteran submitted a December 
2002 letter from an airline indicating that they were not 
able to hire him at that time but encouraged him to improve 
and reapply in six months.  Another December 2002 letter from 
the airline specified that a pre-employment physical was one 
of the steps in the flight attendant selection process.  The 
letter related that medical and safety professionals 
carefully reviewed the results of the physical and regretted 
that the Veteran's results did not meet the minimum 
requirement for a flight attendant position.  The employment 
offer was contingent upon completing the physical and 
accordingly the offer of employment was withdrawn.  

A December 2004 statement from a BBQ restaurant related the 
Veteran had been employed since March 2004 and worked 
approximately 35 hours a week.  In September 2004 his hours 
were cut due to his medical condition.  As of December he was 
working approximately 12 hours a week.  The employer 
indicated they were working with him at the present time but 
could not continue to do so.  She indicated the Veteran 
provided paperwork reflecting enlarged lymph nodes which 
resulted in him being tired and she also indicated he had 
trouble working as a waiter because of a left shoulder 
trouble. The employer described an incident where he lost his 
temper with other employees and management and had been 
written up for it.  They understood it was part of the 
medical and mental condition which he had little control 
over.  The employer explained they did not want to lose him 
but given his inability and lack of strength to perform his 
duties they will in the future have to lay him off as they 
could not longer make special arrangements for him.  From her 
observance of him he could not perform work duties because he 
had to rest a lot or he could not perform to standards.  A 
January 2005 statement from a BBQ restaurant indicated the 
Veteran had been cut to 4 hours a week due to his medical 
problems and appointments.  The employer indicated this was 
necessary as they had to hire replacements to cover his 
shifts and she also explained the Veteran had problems with 
other employees and customers due to his condition and had to 
take medication which prevented him from performing customer 
service.  He became depressed because he could not do his job 
and deal with others.

Evaluating the evidence in light of the above rating criteria 
demonstrates a schedular evaluation in excess of 50 percent 
for the Veteran's major depression and anxiety disorder for 
the period from December 14, 1994 until December 28, 1995 is 
not warranted.  The only mental health records during that 
time period reported the Veteran was treated for depression 
and anxiety but indicated the Veteran was trying to work with 
vocational rehabilitation and was considering nursing school.  
He was described as alert and oriented and was described as 
talkative.  While his medical and mental condition likely 
affected his ability to establish and maintain relationships 
and employment, the evidence failed to demonstrate that the 
Veteran's symptoms during this period were of such a nature 
to severely impair his relationships with others or his 
ability to obtain or retain employment.  

Beginning December 29, 1995, however, the evidence is at an 
approximate balance for an increased evaluation.  Under the 
"benefit-of-the- doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this case, the Board is of the opinion that this point has 
been attained for an increased 70 percent evaluation under 
the pre-November 1996 criteria.  Specifically, although the 
January 2005 VA examination indicated the Veteran's level of 
functioning was consistent with a 50 percent evaluation both 
under the pre-November 1996 criteria and the revised 
criteria, the evidence as described above indicates the 
Veteran had difficulty establishing and maintaining effective 
relationships.  In fact, the Veteran testified his main 
relationship was with his mother and even that was strained 
when they saw each other in person.  He testified at the RO 
hearing that he had 3 brothers with whom he had no contact.  
The Veteran also indicated he did not attend the movies, go 
to church or have any hobbies.  He related he did not eat out 
and only shopped at night.  He denied having friends and 
indicated he stayed to himself.  

Similarly, while there is conflicting information as to 
whether the Veteran was ever married, the record clearly 
establishes that his last relationship was years ago.  During 
the October 2001 VA examination the Veteran reported he lived 
alone and had never married. He explained his last 
relationship was at least 4-5 years prior to the examination.  
The October 2004 VA examination related one prior marriage 
that ended in divorce 7-8 years prior to the examination.  At 
that time, the Veteran indicated his last relationship was 8 
years ago.  The Veteran also testified in November 1996 that 
he lived alone because he had to and he preferred to just 
keep to himself.

Additionally, although the Veteran was consistently noted to 
be able to follow complex instructions and described as 
having a good memory which suggests an ability to maintain 
employment, the evidence also reflects he was frequently 
counseled to abstain from employment.  For example, the 
December 1995 VA physician advised he should abstain from 
employment due to psychological symptoms.  Similarly, a VA 
physician indicated in February 1997 that the ulcer and 
nerves precluded employment.  Similarly, statements from 
employers described difficulty in relationships.   A January 
1997 statement from a prior employer indicated he was let go 
in part for his poor communication and inability to follow 
orders.  Statements in December 2004 and January 2005 
described the Veteran having problems with other employees.  

Significantly, the claims file was referred to a VA examiner 
in October 2001 to specifically address whether the Veteran 
met the pre-November 1996 criteria.  After reviewing the 
file, considering the Veteran's reported history and 
examining the Veteran, the examiner concluded that the 
Veteran met the diagnosis of psychotic disorder and 
depressive disorder and was unable to establish and maintain 
effective and stable relationships with people as a result of 
these symptoms.  Similarly, the October 2004 VA examiner 
concluded the Veteran appeared to meet the pre-November 1996 
criteria of having significant difficulty establishing and 
maintaining social and occupational relationships.

Therefore, the Board is of the opinion that the evidence is 
at an approximate balance. Accordingly, an increased 70 
percent evaluation for major depression and anxiety disorder 
is warranted for the entire period from December 29, 1995, 
until October 20, 2004.

Significantly, as noted above, the evidence in effect at the 
time of the Veteran's application for an increased evaluation 
allowed for consideration of a total schedular rating when 
the Veteran's only compensable evaluation was for a mental 
disorder and that disorder was rated as 70 percent disabling 
and the Veteran was shown to be to be precluded from securing 
or following a substantially gainful occupation.  38 C.F.R. 
§ 4.16(c)(1994).  In the present case, the evidence clearly 
indicates that VA physicians ordered the Veteran to abstain 
from work due to his depression and anxiety beginning 
December 29, 1995.  VA notes in August 1996 illustrated the 
Veteran was still not released for work through October 1996.  
VA records in 1997 continued to demonstrate the Veteran was 
noted to be totally disabled by his psychiatric condition and 
generally related he was unable to work at during that 
period.  The January 1998 VA examination noted a GAF from 41 
to 50, delineating symptoms severe enough to cause serious 
impairment in occupational and social functioning.  While 
records in 1998 and 1999 demonstrated some moderate 
improvement in symptoms, the records still illustrated 
frequent treatment for mental disabilities and indicated the 
Veteran had hallucinations.  In other words the first 
indication of a true improvement in symptoms was around 2001.  
Records during this period illustrated the Veteran responded 
with adequate affect and was able to follow complex 
instructions.  The GAF was continuously noted as 50, an 
improvement from prior assessments.  Most significantly, the 
record reflects the Veteran obtained employment an airline 
from May 21, 2001 until September 12, 2002.  As the Veteran 
was gainfully employed, a continued 100 percent rating would 
not be warranted.  Accordingly, the Board concludes that the 
requirements for a total evaluation under 38 C.F.R. § 4.16(c) 
(1994) have been met for the period from December 29, 1995, 
the date the VA records first advise the Veteran should 
abstain from employment, until May 21, 2001, the date on 
which the Veteran began employment at the airline.

As noted above, the evidence beginning May 21, 2001 continues 
to demonstrate symptoms which support the higher 70 percent 
evaluation.  A higher 100 percent evaluation under the 
provisions of 38 C.F.R. § 4.16(c) is not warranted after May 
21, 2001.  As noted above, the Veteran was gainfully employed 
for a period of time.  Even after his termination in 
September 2002, however, the record does not illustrate that 
the service-connected psychiatric condition was the reason 
for his inability to obtain or retain employment.  As will be 
discussed in detail below, subsequent statements from 
employers refer to limitations from other health conditions, 
such as an inability to carry items due to a shoulder 
condition and fatigue from a lymph node problem.  Moreover, 
the Veteran obtained full time employment again at the BBQ 
restaurant from March 2004 until September.  Therefore an 
evaluation pursuant to 38 C.F.R. § 4.16(c) is not warranted 
after May 21, 2001.

The Board also considered whether a higher 100 percent rating 
evaluation was warranted under the schedular criteria of 
38 C.F.R. § 4.132, Diagnostic Code 9405 (1994) and 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (1996). Under the pre-November 
1996 criteria, there is simply no evidence that the Veteran 
was in virtual isolation in the community.  While the Veteran 
clearly preferred to keep to himself, the record reflects he 
also maintained a relationship with his mother and had 
periods where he worked or attended school.  Similarly, he 
was frequently described in VA records as pleasant and 
cooperative.  

Nor is there evidence of gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Rather, the majority of VA 
records, including VA examinations, described the Veteran's 
thought process as intact and noted the Veteran was coherent 
and goal directed.  While there were occasional 
hallucinations, the Veteran did not withdraw into the 
hallucination.  In fact, he appeared to be otherwise aware of 
his surroundings and was always described as alert and 
oriented in all spheres.  

Finally, there was no evidence the Veteran was demonstrably 
unable to obtain or retain employment.  As indicated above, 
the Veteran obtained employment from May 2001 until September 
2002.  Other statements from employers also reflect an 
ability to obtain employment.  While the evidence reflects 
the Veteran was frequently let go from these positions, the 
record does not illustrate that the mental condition, on its 
own, was the cause for the Veteran's inability to retain 
employment.  For example, statements from the BBQ restaurant 
also noted the Veteran's fatigue from his lymph nodes and 
inability to carry things due to a shoulder disability also 
interfered with his performance.  Similarly, the statement 
from the fuel center cited time off for doctor appointments.  
The letter of withdrawn employment from the airline also 
generally note the Veteran failed physical standards but did 
not specify the mental condition as the reason for the lack 
of employment.  In fact, the October 2004 VA examination 
indicated the Veteran was not totally incapacitated for 
employment by reason of the depression as he had other social 
financial and medical problems.  Similarly, the January 2005 
VA examination reflected the Veteran noted fatigue and pain 
also interfered with his ability to work.  The record 
reflects the Veteran is treated for many other conditions 
besides the major depression and anxiety disorder.  In sum, 
while the Veteran's mental disability clearly contributed to 
the Veteran's difficulty in maintaining employment after May 
21, 2001, the effect of the mental disability on employment 
is contemplated by the 70 percent evaluation.  

Nor is a higher 100 percent evaluation warranted under the 
revised rating criteria.  None of the evidence illustrates 
the Veteran's major depression and anxiety disorder 
manifested with symptoms such as gross impairment in thought 
processes or communication, grossly inappropriate behavior, 
disorientation to time or place.  Rather, the VA outpatient 
treatment records consistently noted the Veteran was alert 
and oriented and described the thought process as coherent, 
goal directed, linear or otherwise intact.  In fact, the 
October 2004 VA examination described the Veteran's speech as 
relevant and coherent and the January 2005 VA examination 
noted the Veteran's thought process was goal directed and 
linear.  While the January 2005 VA examination noted memory 
was inconsistent, there was no indication the Veteran had 
memory loss for names of close relatives, or his own 
occupation or own name.  The Veteran also denied any 
delusions or obsessions and there was no evidence of 
homicidal ideation.  The Veteran did not indicate he was 
unable to perform basic activities of daily living such as 
bathing, dressing or eating and he reported to the October 
2004 and January 2005 examinations casually dressed.  A 
February 2005 addendum to the January 2005 VA examination 
clearly noted the Veteran was able to perform these basic 
activities of daily living.  

While the evidence did indicate that the Veteran demonstrated 
some symptoms contemplated by the 100 percent rating 
evaluation, these symptoms were sporadic in nature and the 
record reflected equal periods during which the Veteran 
reported no such symptoms. While the Veteran did describe an 
auditory hallucination of someone calling him, he did not 
describe it as persistent.  Significantly, treatment records 
only reflect complaints of hallucination from 1998 to 2000.  
Similarly, while the Veteran admitted to suicidal thoughts, 
he denied any intent or plan and generally denied any 
violence.  As such, he can not be described as being in 
persistent danger of hurting himself or others.  Similarly, 
VA records in August 1999 and August 2002 noted the Veteran 
posed no threat to others.  In fact, an August 2002 letter 
from a VA physician clarified the Veteran did not pose a 
threat to anyone.  Similarly, while the Veteran described 
anger outbursts it did not result in violence.  In other 
words, while the Veteran clearly had difficulty functioning 
due to the major depression and anxiety, which resulted in 
imprudent behavior and severe symptoms, it does not meet the 
majority the criteria for a 100 percent evaluation.  

Additionally, the Veteran's GAF scores for the period 
beginning May 21, 2001, reflect a level of functioning 
greater than that the 100 percent rating evaluation 
contemplates.  Throughout this period, the Veteran's scores 
ranged from the low 50 to 60.  The score of 50 noted in 2001 
and 2002 is demonstrative of serious symptoms such as 
suicidal ideation, severe obsessional rituals or frequent 
shoplifting or any serious impairment in social, occupational 
or school functioning, such as no friends or an inability to 
keep a job.  This is not a score indicative of total 
occupational or social impairment.

The symptoms experienced by the Veteran from May 21, 2001, 
until present, as described above, are more akin to the kind 
of symptoms contemplated by the criteria for the 70 percent 
rating.  

Based upon the guidance of the Court in Hart, the Board has 
considered whether further staged ratings were appropriate.  
However, in the present case, the Veteran's symptoms did not 
rise to the level contemplated by a 100 percent evaluation 
under the old or new regulations after May 21, 2001, and as 
such no additional periods of staged ratings are warranted.

As such, the preponderance of the evidence is against the 
claim for an evaluation in excess of the currently assigned 
70 percent rating for the period beginning May 21, 2001.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

To the extent to which the Veteran seeks an increased 100 
percent rating on an extrascedular basis, the Board notes 
that it is remanding the claim for TDIU to specifically 
consider whether entitlement to TDIU is warranted on an 
extrascheudlar basis.  


ORDER

An evaluation in excess of 50 percent for the major 
depression and anxiety disorder, for the period from December 
14, 1994, until December 28, 1995, is denied.

A 100 percent evaluation for major depression and anxiety 
disorder, for the period from December 29, 1995, until May 
20, 2001, is granted. 

A 70 percent evaluation for major depression and anxiety 
disorder, for the period from May 21, 2001, until October 20, 
2004, is granted. 

An schedular evaluation in excess of 70 percent for major 
depression and anxiety disorder for the period beginning May 
21, 2001, is denied. 


REMAND

Concerning the claim for service connection for peptic ulcer 
disease, the record reflects the most recent Supplemental 
Statement of the Case (SSOC) for this issue was dated in 
March 2002.  After the issuance of this SSOC, however, 
additional medical records have been associated with the 
claims file.  The Veteran did not provide a waiver of the 
initial review of that evidence by the RO prior to its 
submission for review to the Board.  Since the additional 
evidence in question is neither duplicative of other evidence 
nor irrelevant, and since a Supplemental Statement of the 
Case (SSOC) pertaining to that evidence was not issued, this 
evidence must be referred back to the RO. See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

Furthermore, the records suggest there are other relevant VA 
records concerning the peptic ulcer disease which have not 
been obtained.  Specifically, the records include letters 
notifying the Veteran he had a VA gastrointestinal 
consultation scheduled for February 2005.  This record is not 
associated with the claims file.  VA has a duty to obtain all 
relevant VA and Governmental records prior to adjudication of 
a claim. 38 U.S.C.A § 5103A(c)(3); see Bell v. Derwinski, 2 
Vet. App. 611 (1992) (Observing that any VA treatment records 
that have been generated up to and including the date of the 
Board's decision, whether or not filed in the appellant's 
claims folder, are in the constructive possession of the 
Board and must be considered).  Therefore, updated VA 
outpatient treatment records should be obtained.

Concerning the effective date for TDIU, the record reflects 
RO based the effective date for TDIU on the date the Veteran 
first met the criteria of 38 C.F.R. § 4.16(a), which was 
October 20, 2004.  In this decision, however, the Board 
grants an increased 100 percent rating from December 29, 
1995, until May 21, 2001, and an increased 70 percent 
evaluation beginning May 21, 2001.  This grant may effect the 
effective date for the TDIU.  

Additionally, the Board notes the Veteran's claim for service 
connection for peptic ulcer disease could also impact the 
effective date for a grant of TDIU.  The law provides that 
when a determination on one issue could have a significant 
impact on the outcome of another issue, such issues are 
considered inextricably intertwined and VA is required to 
decide those issues together. Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  In the present case, as the Veteran has a 
claim for service connection pending, the Board cannot 
proceed with the TDIU claim until there has been final 
adjudication of the Veteran's other claim.  Thus, 
adjudication of the TDIU claim will be held in abeyance 
pending further development and adjudication of the Veteran's 
claim of entitlement to service connection for peptic ulcer 
disease.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall contact the Veteran and 
ask him to specify all medical care 
providers who treated him for his peptic 
ulcer disease.  The RO should then obtain 
and associate with the claims file any 
records identified by the Veteran that are 
not already associated with the claims 
file.  The RO should specifically request 
updated medical records from the Decatur 
VA Medical Center and associate these 
records with the claims file.

2.  After receipt of any additional 
evidence and the completion of any 
additional development the RO deems 
proper, the RO should review and 
readjudicate the claim concerning 
entitlement to service connection for a 
peptic ulcer disease.  

3.  The RO shall review the Veteran's 
claim for an effective date prior to 
October 20, 2004 for the grant of a total 
evaluation based on individual 
unemployability due to service-connected 
disabilities under the provisions of 
38 C.F.R. § 4.16, specifically 
considering: the grant of a 100 percent 
evaluation from December 29, 1995 until 
May 21, 2001; the grant of a 70 percent 
evaluation for the major depression 
beginning May 21, 2001; and considering 
the pending decision in the claim for 
service connection for peptic ulcer 
disease.  

4  If this benefits claimed remain denied, 
the Veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


